DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 14-15, 16-19, 23-24, 30-35, 38-41, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drexel et al. (hereinafter Drexel)(US 2016/0261980) in view of Park et al. (hereinafter Park) (US 2020/0163154).
1Regarding claim 1, Drexel teaches a method for determining position of user equipment 2(UE), comprising: 3executing a positioning applet on a subscriber identification module (SIM) of the 4UE; 6collecting, by the positioning applet executing on the SIM, positioning 7measurements from a baseband processor of the UE, the positioning measurements 8including at least a serving cell identifier (ID) and a neighbor measurement report (NMR) 9indicating characteristics of observed neighboring cells  and/or 10 Global Navigation Satellite System (GNSS) position estimated 11based on observed , by the positioning applet executing on the SIM, the positioning 13measurements into a payload of a packet; and 14transmitting the packet from the UE via a communication path to a location 15platform that estimates position of the UE(P[0011], SIM card operate independently; collect GPS location data; WiFi location data, 
Drexel further teaches wherein the SIM lacks internal capabilities for observing wireless beacons and 5taking positioning measurements(P[0021], SIM chip cancommunication with the phones antenna using a cellular communication; P[0022], The SIM card can obtain via the phone’s antennas, communication controllercommunication session measurement data).
Drexel did not teach specifically the positioning 13measurements from the baseband processor into a payload of a packet; and 14transmitting the packet from the UE via a communication path. However, teaches in an analogous art the positioning 13measurements from the baseband processor into a payload of a packet; and 14transmitting the packet from the UE via a communication path (Fig. 2A; IPC communication). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method of positioning 13measurements from the baseband processor into a payload of a packet; and 14transmitting the packet from the UE via a communication path in order to haveadded flexibility.

Regarding claim 2, Drexel teaches t1he method of claim 1, wherein the executing is performed solely on the SIM without 2support of application, operating system (OS) or baseband software executing on a 3central processing unit (CPU) or the baseband processor of the UE(P[0011], SIM card operate independently).  
Regarding claim 3, Drexel teaches t1he 1method of claim 1, wherein the SIM is a physical SIM card(Fig. 1).  
Regarding claim 4, Drexel teaches t1he 14. The method of claim 3, wherein the positioning applet is permanently programed into 2the physical SIM card(P[0042]).  

Regarding claim 6, Drexel teaches t1he 16. The method of claim 1, wherein the SIM is an embedded SIM (eSIM) or an integrated 2(iSIM)(P[0012], embedded SIM).  
Regarding claim 7, Drexel teaches t1he 1method of claim 5, further comprising:  2installing the positioning applet on the eSIM or iSIM in response to an over-the- 3air (OTA) update received by the baseband processor from a backhaul network(P[0022], item 110 in Fig. 1).  
1Regarding claim 8, Drexel teaches t1he method of claim 5, wherein the positioning applet is permanently programed into 2the eSIM or iSIM(integrated storage with processor, P[0022]).  
 Regarding claim 14, Drexel teaches t1he 1 method of claim 1, wherein the communication path is a cellular data path, and  2the transmitting comprises transmitting the packet by the baseband processor of the UE 3via a backhaul network to the Internet(P[0049]).  
Regarding claim 15, Drexel teaches t1he 1 method of claim 1, wherein the communication path is a Wi-Fi path and the 2transmitting comprises transmitting the packet by a Wi-Fi interface of the UE to a Wi-Fi 3access point (AP)(P[0061], transmitting via the SIM antenna toa wirelss access point).  
Claims 16-19 are rejected for the same reason as set forth in claims 1-5 respectively.
1Regarding claim 23, Drexel teaches the method of claim 16, wherein the receiving the estimated position further 2comprises receiving a real-time stream that includes the estimated position of the UE(P[0046],received from server in response to sending location).  
Claim 24 is rejected for the same reason as set forth in claim 1.

Regarding claim 31, Drexel teaches 1the method of claim 24, wherein the communication path is a Wi-Fi path and the 2receiving receives a packet that traveled over a Wi-Fi network and the Internet to the 3location platform(P[0011], SIM card operate independently; collect WiFi location data, cellular location data; provide the data to a location server).  
Claims 32-35 are rejected for the same reason as set forth in claims 1, 2, 4-5 respectively.
Claims 39-41, 44 are rejected for the same reason as set forth in claims 1, 4-5 and 1 respectively.
Regarding claim 38, Drexel teaches 1the 1 SIM of claim 32, wherein the communication path is at least one of a short 2message service (SMS) path, a cellular data path or a Wi-Fi path(P[0011], SIM card operate independently; collect WiFi location data, cellular location data; provide the data to a location server).    


Claims 9-10, 21, 25-26, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drexel et al. (hereinafter Drexel)(US 2016/0261980) in view of Park et al. (hereinafter Park) (US 2020/0163154) and Bienas et al. (hereinafter Bienas) (US 2018/0077556).
1Regarding claim 9, Drexel in view of Park teaches all the particulars of the claim except wherein the positioning measurements including at least a 2serving cell identifier (ID) and a neighbor measurement report (NMR), and the location 3platform estimates by at least one of an enhance cell ID (ECID) positioning algorithm 4that uses multiple received signal strength (RSS) ghbor measurement report (NMR), and the location 3platform estimates by at least one of an enhance cell ID (ECID) positioning algorithm 4that uses multiple received signal strength (RSS) measurements for cells in the 5positioning measurements and known cell positions stored in a database in a weighted 6triangulation to estimate UE position, a radio frequency pattern matching (RFPM) 7positioning algorithm that matches radio frequency (RF) patterns observed in the spositioning measurements to known RF patterns stored in the database to estimate UE 9position or a cell ID (CID) positioning algorithm that uses the known cell position of the 1oserving cell stored in the database to estimate UE position  (P[0043], SIM based location techniques; measurements; serving cell IDs, round trip time; signal strength). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein the positioning measurements including at least a 2serving cell identifier (ID) and a neighbor measurement report (NMR), and the location 3platform estimates by at least one of an enhance cell ID (ECID) positioning algorithm 4that uses multiple received signal strength (RSS) measurements for cells in the 5positioning measurements and known cell positions stored in a database in a weighted 6triangulation to estimate UE position, a radio frequency pattern matching (RFPM) 7positioning algorithm that matches radio frequency (RF) patterns observed in the 
1	Regarding claim 10, Bienas teaches the method of claim 9, wherein the database is a crowd sourced database and the 2location platform both uses the positioning measurements to estimate position of the UE 3and update the crowd sourced database(Fig. 5; P[0106]; P[0043]).  
Claim 21, 36 are rejected for the same reason as set forth in claim 9. 
Claims 25-26 are rejected for the same reason as set forth in claims 9-10 respectively.
Claim 11, 22, 27, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drexel et al. (hereinafter Drexel)(US 2016/0261980) in view of Park et al. (hereinafter Park) (US 2020/0163154) and Shih et al. (hereinafter Shih) (US 2015/0312717).
1Regarding claim 11, Drexel in view of Park teaches all the particulars of the claim except the method of claim, wherein the positioning measurements include at least a 2GNSS position, and the location platform estimates position of the UE by using the 3 GNSS position as the estimated position.  However Shih teaches in an analogous art, wherein the positioning measurements include at least a 2GNSS position, and the location platform estimates position of the UE by using the 3 GNSS position as the estimated position (P[0049]). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have the wherein the positioning measurements include at least a 2GNSS position, and the location platform estimates position of the UE by using the 3 GNSS position as the estimated position  in order to have efficient location finding.
 Claims 22, 27, 37 is rejected for the same reason as set forth in claim 11.
Claims 12, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drexel et al. (hereinafter Drexel)(US 2016/0261980) in view of Park et al. (hereinafter Park) (US 2020/0163154) and Huslak (US 2010/0210304).
1	Regarding claim 12, Drexel in view of Park teaches all the particulars of the claim except the method of claim, wherein the packing comprises encrypting the positioning 2measurements in an encrypted payload.  However Huslak teaches in an analogous art wherein the packing comprises encrypting the data(P[0042]). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have the packing comprises encrypting the positioning 2measurements in an encrypted payload in order to have secured data delivery.
Claim 28 is rejected for the same reason as set forth in claim 12.
Claims 13, 20, 29, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drexel et al. (hereinafter Drexel)(US 2016/0261980) in view of Park et al. (hereinafter Park) (US 2020/0163154) and Savolainen(US 2009/0088181).
1Regarding claim 13, Drexel in view of Park teaches all the particulars of the claim except the method of claim, wherein communication path is a short message service 2(SMS) path, the packet is sized to fit within a SMS message, and the transmitting 3comprises transmitting the SMS message by the baseband processor of the UE via a 4backhaul network to a short message service center (SMSC). However Savolainen teaches in an analogous art wherein communication path is a short message service 2(SMS) path, the packet is sized to fit within a SMS message, and the transmitting 3comprises transmitting the SMS message by the baseband processor of the UE via a 4backhaul network to a short message service center (SMSC)(P[0054]). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have 
 Claims 20, 29, 43 is rejected for the same reason as set forth in claim 13.
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 
Applicant argues that(page 13) “Rather than suggest an applet on a SIM should collect GNSS position from a baseband processor, Drexel teaches that a SIM card should obtain GPS location data from a special GPS circuit internal to the SIM card itself. Further, Park merely discusses using inter-processor communication (IPC) between a processor and a communications circuit. No suggestion is made that an applet on a SIM should collect GNSS position from a baseband processor, as opposed to an applet on a SIM either not collecting GNSS position or attempting to obtain it from some sort of special GPS circuit internal to the SIM card, like as is done in Drexel”.
Examiner respefully disagrees. Park teaches the positioning 13measurements from the baseband processor into a payload of a packet; and 14transmitting the packet from the UE via a communication path (Fig. 2A; IPC communication).Therefore, it is within the scope of one of ordinary skill in the art to use the method of positioning 13measurements from the baseband processor into a payload of a packet; and 14transmitting the packet from the UE via a communication path using the IPC  of Park in order to have added flexibility.


Examiner respectfully disagrees. 
Drexel teaches a method for determining position of user equipment 2(UE), comprising: 3executing a positioning applet on a subscriber identification module (SIM) of the 4UE; 6collecting, by the positioning applet executing on the SIM, positioning 7measurements from a baseband processor of the UE, the positioning measurements 8including at least a serving cell identifier (ID) and a neighbor measurement report (NMR) 9indicating characteristics of observed neighboring cells  and/or 10 Global Navigation Satellite System (GNSS) position estimated 11based on observed , by the positioning applet executing on the SIM, the positioning 13measurements into a payload of a packet; and 14transmitting the packet from the UE via a communication path to a location 15platform that estimates position of the UE(P[0011], SIM card operate independently; collect GPS location data; WiFi location data, cellular location data; provide the data to a location server; P[0068], The device can use the transceiver to to determine a proximity to a cellular, WiFi, Bluetooth or other wireless access points by sensing such as utilizing RSSI, measurements, TOA or time of flight measurements; P[0022], access points identification data).  Here WiFi location data, cellular location data are 
Applicant argues that paragraph 0022 teaches away from a SIM collecting GPS location from a baseband processor of the mobile phone, instead teaching that it should be obtained from a special GPS circuit internal to the SIM card. 
Examiner respectfully disagrees. Ithe modifcation is giving added flexibility and not naking the system to fail in view of the modification. Drexel further teaches wherein the SIM lacks internal capabilities for observing wireless beacons and 5taking positioning measurements(P[0021], SIM chip cancommunication with the phones antenna using a cellular communication; P[0022], The SIM card can obtain via the phone’s antennas, communication controllercommunication session measurement data).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647